18-cv-01060-EAS-EPD Doc #: 136-29 Filed: 02/17/21 Page: 1 of 2 PAGEID
                                                                             Paige Aff.
          Columbus Police
                                  EFFECTIVE
                                    Aug. 01, 1987
                                                            NUMBER
                                                              3.07
                                                                               Ex. 6
          Division Directive      REVISED                   TOTAL PAGES

                                    Dec. 30, 2011                    2
                           Bias-Based Profiling


       I. Introduction
       A. A fundamental right guaranteed by the Constitution of the United States
          to all persons in this nation is equal protection under the law. Addition-
          ally, citizens and non-citizens alike have the fundamental right to be free
          from unreasonable searches and seizures by governmental agents. The
          Columbus Division of Police is charged with protecting these rights for all,
          regardless of race, ethnic background, gender, sexual orientation, religion,
          economic status, age, cultural group, or any other identifiable groups.
       B. Profiling, in and of itself, is not inappropriate when used legally and for a
          legitimate law enforcement purpose. However, bias-based profiling illegally
          infringes on the rights of others and cannot be tolerated. The Commission
          on Accreditation for Law Enforcement Agencies (CALEA) states, “Profiling,
          in itself, can be a useful tool to assist law enforcement officers in carrying
          out their duties. Bias-based profiling, however, is the selection of individu-
          als based solely on a common trait of a group. This includes, but is not
          limited to: race, ethnic background, gender, sexual orientation, religion,
          economic status, age, cultural group, or any other identifiable groups.”

       II. Definitions
       A. Bias-Based Profiling
            Stopping, questioning, searching, detaining, or arresting or the seizure
            of assets or attempt to forfeit property based on the person’s ethnic or
            racial characteristics, gender, religion, or sexual orientation.
       B. Reasonable Suspicion
            A legal standard that a person has been, is, or is about to be engaged in
            criminal activity based on specific and articulable facts and inferences.
       C. Probable Cause
            Facts and circumstances within an officer’s knowledge that are sufficient
            to warrant a prudent person to believe a suspect has committed, or is
            committing a crime.

       III. Policy Statements
       A. Sworn personnel shall be trained in bias-based profiling issues
          and legal aspects related to it annually.



          Directive 3.07              Revised 12/30/11                    Page 1 of 2



   CPD DM 006347                              0:0-cv-0000                                  1/15/19
18-cv-01060-EAS-EPD Doc #: 136-29 Filed: 02/17/21 Page: 2 of 2 PAGEID

       B. Division personnel shall not engage in bias-based profiling, shall only stop
          or detain a person for an articulable reason, and shall advise that person
          of the reason for the stop or detention as soon as practicable and prior to
          the termination of the contact. A person’s race, ethnic background, gender,
          sexual orientation, religion, economic status, age, cultural group, or any
          other identifiable groups or any combination thereof shall not be a factor
          in determining probable cause for an arrest or reasonable suspicion for a
          stop unless it is based on specific credible information containing a physi-
          cal description which to some degree matches the person or vehicle that
          is detained.
       C. Motorists shall only be subjected to stops, seizures, or detentions based
          upon reasonable suspicion that they have committed or are committing
          a violation of law. For each self-initiated motor vehicle stop, officers shall
          notify the dispatcher of the location of the stop and the license plate num-
          ber. The dispatcher shall log this information.
       D. When enforcement action, citation, or warning for traffic vehicle stops
          has been completed, officers shall complete the Traffic Data Collection
          Form, U-10.117. If the officer has no access to a Division computer,
          the paper form shall be submitted. The deliberate recording of any
          misleading information is prohibited and shall serve as the basis for dis-
          ciplinary action. Supervisors shall review all paper forms before the end
          of the tour of duty and forward them to the Telephone Reporting Unit
          for data entry.
       E. Once a motorist has been cited or warned, officers shall not detain
          the motorist beyond the point where no reasonable suspicion of further
          criminal activity exists. Officers shall not search a person or a vehicle in
          the absence of a warrant, a legally recognized exception to the warrant
          requirement, or without the person’s voluntary consent. When possible,
          written consent should be obtained before conducting a consent search.
          Oral consent should be recorded before conducting a consent
          search.
       F. By June 30th of each year, the Internal Affairs Bureau shall cause an
          administrative review of the Division’s practices concerning bias-based
          profiling and related citizen concerns.




          Page 2 of 2                 Revised 12/30/11                Directive 3.07



   CPD DM 006348                           0:0-cv-0000                                     1/15/19
